Order entered October 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00362-CV

             TRANSCONTINENTAL REALTY INVESTORS, INC, Appellant

                                                 V.

                         SIDNEY WICKS, AS TRUSTEE OF THE
                      SIDNEY WICKS REVOCABLE TRUST, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-15435

                                             ORDER
       We GRANT appellant’s October 22, 2013 unopposed second motion for an extension of

time to file its reply brief. Appellant shall file its reply brief on or before November 20, 2013.


                                                       /s/    ADA BROWN
                                                              JUSTICE